DETAILED ACTION
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 34–47, drawn to a method.
II. Claims 48–54, drawn to a system.
III. Claims 55–63, drawn to a method.
The inventions are independent or distinct, each from the other because:
Inventions I/III and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus.
Inventions I and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, and/or effect. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have different non-prior art issues; the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
This Office action has an attached requirement for information under 37 CFR 1.105. A complete reply to this Office action must include a complete reply to the attached requirement for information. The time period for reply to the attached requirement coincides with the time period for reply to this Office action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


Requirement for Information Under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
(1) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “accessing a program defining the rights of the plurality of parties with respect to the digital asset, the program including a first function instance that is executable using at least a first choice defined therein for disposition of the digital asset,” as recited by new claim 34?
(2) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “constructing a proposed transaction configured to update an append-only ledger maintained by a plurality of distinct nodes of a computer network,” as recited by new claim 34?
(3) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “the proposed transaction proposing to modify the program and comprising: (i) a cryptographic authorization by a first of the plurality of distinct nodes authorizing immediate and future ledger execution impacts of the proposed transaction; (ii) data identifying an authorizing subset of the plurality of 
(4) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “validating that each of the authorizing nodes has provided its cryptographic authorization of the proposed transaction,” as recited by new claim 34?
(5) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “if the validation succeeds, executing the first function instance and storing results of the executed first function instance as a committed transaction in the append-only ledger,” as recited by new claim 34?
(6) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “wherein the proposed transaction includes transient ledger entries that are created and deactivated within the proposed transaction,” as recited by new claim 35?
(7) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “wherein the 
(8) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “wherein the proposed transaction further comprises a cryptographic authorization of the first node of only a subset of the ledger entries,” as recited by new claim 37?
(9) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “wherein the subset of ledger entries is cryptographically authorized with a Merkle signature,” as recited by new claim 38?
(10) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “wherein each ledger entry is either a command that destroys an existing ledger entry recorded to the append-only ledger or creates a new ledger entry and records such new ledger entry to the append-only ledger,” as recited by new claim 39?
(11) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “wherein (ii) in claim 31 includes per-ledger-entry authorizing data that identifies, for each respective ledger entry included with the outputs of the proposed transaction, one or more ledger-entry authorizing 
(12) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “transmitting the per-ledger-entry authorizing data only to the ledger-entry authorizing nodes and no other nodes in the computer network,” as recited by new claim 41?
(13) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “validating that each ledger entry included with the outputs of the proposed transaction is cryptographically authorized by each ledger-entry authorizing node,” as recited by new claim 42?
(14) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “transmitting a cryptographically-protected version of the proposed transaction to a subset of the plurality of distinct nodes of the computer network that are not affected by the proposed transaction,” as recited by new claim 43?
(15) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “transmitting a readable-version of the proposed transaction to only the private nodes entitled to receive 
(16) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “wherein the append-only ledger includes a private ledger shared between at least the private nodes, the private ledger storing the committed transaction,” as recited by new claim 45?
(17) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “wherein the append-only ledger includes a public ledger shared amongst the plurality of nodes of the computer network, the public ledger storing a cryptographic representation of the committed transaction,” as recited by new claim 45?
(18) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “wherein the cryptographic representation of the committed transaction comprises a hash of the committed transaction,” as recited by new claim 47?
(19) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “access a program defining the rights of the plurality of parties with respect to the digital asset, the program 
(20) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “receive a proposed transaction configured to update an append-only ledger maintained by a plurality of distinct nodes of a computer network,” as recited by new claim 48?
(21) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “the proposed transaction proposing to execute the first function instance and modify the program,” as recited by new claim 48?
(22) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “receive and process a request to cryptographically authorize ledger entries included as outputs to the proposed transaction from a requesting node,” as recited by new claim 48?
(23) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “validate, based on input data referencing existing active ledger entries and authorization data provided with the proposed transaction, that cryptographic authorization of the ledger entries included as outputs to the proposed transaction is required by the computer,” as recited by new claim 48?

(25) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “process data identifying a private subset of the plurality of nodes entitled to receive the proposed transaction and the digitally signed ledger entries,” as recited by new claim 48?
(26) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “transmit a readable-version of the proposed transaction and the digitally-signed ledger entries only to the private nodes,” as recited by new claim 48?
(27) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “validate that an authorizing subset of the plurality of nodes have cryptographically authorized the immediate and future ledger execution impacts of the proposed transaction,” as recited by new claim 48?
(28) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “if the validation 
(29) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “wherein the proposed transaction includes per-ledger-entry authorizing data that identifies, for each respective ledger entry included with the outputs of the proposed transaction, one or more ledger-entry authorizing nodes that must cryptographically authorize the respective ledger entry,” as recited by new claim 49?
(30) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “validate that each ledger entry included with the outputs of the proposed transaction is cryptographically authorized by each ledger-entry authorizing node required to cryptographically authorize the respective ledger entry,” as recited by new claim 50?
(31) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “digitally-sign only the ledger entries required for the computer according to the per-ledger-entry authorizing data,” as recited by new claim 51?
(32) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the 
(33) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “wherein the cryptographic representation of the committed transaction comprises a hash of the committed transaction,” as recited by new claim 53?
(34) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “wherein the proposed transaction, when committed, archives an active model of the digital asset recorded to the private shared ledger maintained by the private nodes and creates a new active model of the digital asset recorded to the private shared ledger,” as recited by new claim 54?
(35) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “accessing a program defining the rights of the plurality of parties with respect to the digital asset, the program including a first function instance that is executable by the computer using at least a first choice defined therein for disposition of the digital asset,” as recited by new claim 55?
(36) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “receiving a proposed transaction configured to update an append-only ledger maintained by a plurality of distinct nodes of a computer network,” as recited by new claim 55? 
(37) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “the proposed transaction proposing to execute the first function instance and modify the program,” as recited by new claim 55?
(38) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “wherein the computer associated with the first authorizing party is a private node entitled to receive information pertaining to the proposed transaction,” as recited by new claim 55?
(39) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “receiving and processing a request to cryptographically authorize ledger entries included as outputs to the proposed transaction from a requesting node,” as recited by new claim 55?
(40) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “validating, that 
(41) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “receiving consent of the first authorizing party associated with the computer to authorize immediate and future ledger execution impacts of the proposed transaction,” as recited by new claim 55?
(42) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “if validated, digitally signing the ledger entries included as outputs to the proposed transaction to provide cryptographic authorization of the ledger entries,” as recited by new claim 55?
(43) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “sending the cryptographic authorization of the ledger entries to the requesting node to allow execution of the first function and modification of the program by the proposed transaction and storing of the results of the executed first function as a committed transaction in an updated append- only ledger,” as recited by new claim 55?
(44) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the 
(45) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “validating the ledger entries in the updated append-only ledger are in accordance with the cryptographic authorization of the ledger entries,” as recited by new claim 55?
(46) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “wherein the proposed transaction includes per-ledger-entry authorizing data that identifies, for each respective ledger entry included with the outputs of the proposed transaction, one or more ledger-entry authorizing nodes that must cryptographically authorize the respective ledger entry,” as recited by new claim 56?
(47) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “validating that each ledger entry included with the outputs of the proposed transaction is cryptographically authorized by each ledger-entry authorizing node required to cryptographically authorize the respective ledger entry,” as recited by new claim 57?
(48) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “digitally-signing 
(49) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “wherein the append-only ledger includes a public ledger shared amongst the plurality of nodes of the computer network, the public ledger storing a cryptographic representation of the committed transaction,” as recited by new claim 59?
(50) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “wherein the cryptographic representation of the committed transaction comprises a hash of the committed transaction,” as recited by new claim 60?
(51) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “wherein the proposed transaction, when committed, archives an active model of the digital asset recorded to the private shared ledger maintained by the private nodes and creates a new active model of the digital asset recorded to the private shared ledger,” as recited by new claim 61?
(52) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “processing data identifying a private subset of the plurality of nodes entitled to receive the proposed transaction 
(53) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the best written description and enablement support for “validating that an authorizing subset of the plurality of nodes have cryptographically authorized the immediate and future ledger execution impacts of the proposed transaction; and if the validation succeeds, executing the first function instance and modifying the program, and storing results of the executed first function instance as a committed transaction in a private shared ledger replicated by each of the private nodes,” as recited by new claim 63?

This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685